Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 2, 2022has been entered. 
This action is a non-final action in response to communications filed on 05/02/2022.
	Claims 1, 5, 7, 11, 13-20,22 and 23 have been amended. Claims 3, 4,6, and 10 are cancelled. Claims 24 and 25 have been added. Therefore, Claims 1, 2, 5,7-9, and 11-25 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Argument
Applicant’s remarks have been considered.
In the remarks Applicant argues, “the recited soil, weather, and grain silo sensors are not generic, extra-solution, or merely data gathering devices. The recited sensors do not merely provide a technological environment. As recited in the respective claims, the dynamic rescheduling services employ the additional informational updates 14 of 18 U.S. Appl. No. 16/569,957
Docket No. 0150-OOO1US1provided by the active measurements of the sensors. Accordingly, these features are not extra- solution activity or merely data gathering devices.” (pgs. 14-15)
Examiner respectfully disagrees. The disclosed sensors (soil, weather, location etc.) are generically recited as collecting or transmitting information. Here, for instance Claim 14 as written is merely sending a request for information to a sensor without any control step for the actual measuring of data. As such the sensors are merely data gathering and sending information to the producer. 

Applicant argues, “…the recited claim limitations improve the technical field of agricultural service matching and scheduling. Technology in this field prior to the present invention is limited to an ad hoc collection of websites, online records, electronic communications, and telephonic communications. The claimed solution improves this technology by providing an automated platform that integrates producers, suppliers, and operators… without requiring further input from system users. (see pgs. 15-16)
	
Examiner notes that agricultural service matching and scheduling is not a technical field.  The claimed invention is directed to multiparty communication to schedule the use of equipment. This is a common interaction similar to a buyer, seller and mediator.
Regarding Applicant’s argument that the claimed invention improves the technology by providing an automated platform that integrates producers, suppliers, and operators, Examiner respectfully disagrees.
	The problem described in the Specification is directed to “…a technical problem exists in the coordination of agricultural services that results in the under-utilization of farm equipment, farmland, and farm equipment operators…” (See ¶0063). This is a business problem not a technically driven problem. Implementing a three party transaction via a technical system using generic computer components (e.g. a processor) performing generic computer functions (e.g. sending/receiving data, data analysis) does not rise to the level of a technical solution for a technical problem. The claim is essentially automating a prior manual process to include 3 parties interacting with each other which does not take the claim out of abstraction (see article “Machinery ‘Rings’: Scotland’s New Cooperative Frontier”, previously cited art). At best Applicant has an improved business process for determining equipment for hire. Further, there is no indication in the Specification of an improvement to a technology or a technical field.

Applicant argues, “Contrary to the assertion in the FOA, the claims do not simply "automate a manual process" because the recited process that involves multiple fields from producers, suppliers, and operators, and weighted compatibility scores, is not a manual process and is not a process that previously existed. “(pg. 16)
As previously stated a manual process for interacting with multiple parties is well known.  Here, a computer processor (a generic computer component) is utilized to implement concepts such as obtaining, updating, receiving, computing, weighting, etc., (Claim 1) such that the judicial exceptions are not integrated into a practical application (with the exception of indicated claims). See below for full rejection.

Applicant argues, “The claim further improves the inventive marketplace technology by integrating an automated dynamic rescheduling service that is based on automated interactions with various sensors. Accordingly, the technological improvement provided by the claims represents integration of any abstract idea into a practical application under Step 2A and significantly more than any abstract idea under Step 2B.
Examiner notes that an inventive marketplace is not a technical field or a technology for purposes of an improvement. Here, Claim 14 as written is merely sending a request for information to a sensor without any control step for the actual measuring of data. As such the sensors are merely data gathering and sending information to the producer. 

Applicant argues, “The current claims, however, similar to those of McRO, recite the use of specific rules (“a plurality of field-compatibility scores... representative of a degree of compatibility) as applied to multiple factors (“between a producer information field, an operator information field, and an equipment record information field) and then weighted based on additional rules (“weighting, based on predetermined weights and producer preferences, the plurality of field compatibility scores”). Accordingly, just as in McRO, the claims enable the automation of a specific task (determining three way suitability between producer, operator, and supplier) that previously could not be automated by applying rules in a specific technological way (the aforementioned multi-factor, weighted, rules based determination).” (pgs. 13-15).
In the remarks Applicant argues that claims are eligible under a similar rationale as in McRO based on limiting rules of McRO. In McRO the claims were directed to an improvement in computer related technology by allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters. The court in McRo looked to the specification which described the invention as improving computer animation through the use of specific rules and how the claimed rules enabled the automation of specific animation tasks that previously could not be automated, utilizing rules in a specific technological way (e.g. a particular way to achieve a desired outcome). The McRO court also noted that the claims described a specific way to solve the problem of producing accurate and realistic lip synchronization and animation. 
The instant application focuses on obtaining, updating, receiving, computing, weighting, determining and ultimately sending the results of the analysis. This functionality demonstrates abstract concepts related to organizing human activity/mental processes and may provide a better way to determine a matching between operators and producers, but does not necessarily demonstrate an improvement to technology or technical field. Further, multi-party agreements existed well before the existence of a computer or the internet. The claimed invention is merely automating a business process. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5,7-9, and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
computing a plurality of field compatibility scores, each field compatibility score being representative of a degree of compatibility…
weighting, based on predetermined weights and producer preferences…
determining a plurality of pairing scores between the one or more agricultural service requirements, the one or more equipment records, and the one more operator records…
producing, … for agricultural service and according to the plurality of paring scores, one or more candidate pairings of comprising an operator of the one or more operators and a piece of equipment of the one or more pieces of equipment, the one or more candidate pairings selected according to highest pairing scores of the plurality of pairing scores to meet the one or more requirements related to the agricultural service;
The limitation under its broadest reasonable interpretation covers Certain Methods of Organizing Human Activities for selecting equipment and operators for an agricultural service but for the recitation of generic computer components (e.g. a processor). The limitations are related to managing personal behavior, relationships or interactions between people. Accordingly, the claim recites an abstract idea. 
In addition, the claim could be seen as Mental Processes as one analyzing data (e.g. evaluation) in order to select equipment and operators.
Independent Claims 13 and 18 substantially recite the subject matter of Claim 1 and also includes the abstract ideas identified above.  Note, Claim 18 recites computing, weighting, determining and producing similar to Claims 1 and 13.
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to receiving preferences, Claim 4 is directed to the schedule, Claim 5 is directed to updating weather conditions, Claim 7 is directed to identifying a weather condition. Claim 8 is directed equipment specifications, Claim 9 is directed to updating the candidate parings, Claim 11 is directed to classifying and Claim 12 is directed to analyzing requirements.  Claim 14 is directed to soil condition information, Claim 15 is directed to tracking equipment location and Claim 19 is directed to receiving grain storage status, Claim 20 is directed to receiving weather information, Claim 21 is directed to pairing information, Claims 24 and 25 are directed to sending an information request. Dependent Claims 16, 17, 22 and 23 also encompass the same abstract concepts.  The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of:
the method carried out by at least one processor executing computer instructions
obtaining, by an information manager, a producer record including a plurality of producer information fields…
updating, by the information manager, the producer record based on auxiliary information obtained from an auxiliary storage
receiving, by the information manager, one or more requirements related to an agricultural service from a device of the producer;
obtaining one or more producer preferences associated with the reliability …
sending, by the information manager, the one pre more candidate pairings to the device of the producer, wherein the one or more candidate parings include the equipment record of the piece of equipment and the operator record of the operator of each candidate pairing
scheduling the agricultural service according to a selection by the producer from the one or more candidate pairings;
receiving an information update;
sending a notification of a proposed rescheduling of the agricultural service to the device of the producer based on the information update

Claims 13 recites a processor, an information manager and a device to perform the above limitations. Claim 18 recites a processor, an information manager, a device and a location sensor to perform the above limitations. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). For instance, the steps of obtaining a producer record, updating the producer record, receiving agricultural service requirements, obtaining one or more producer preferences, sending candidate pairings, scheduling service and receiving information are data gathering steps (e.g. sending/receiving data) which are considered extra-solution activity. Further, updating records is considered insignificant extra-solution activity. The steps related to computing a plurality of field compatibility scores and determining a plurality of pairing scores involves analyzing data and mathematical operations.  The steps of producing candidate pairings involve data analysis and comparing data, with the result of producing the pairings. The tracking of equipment locations based on info received from a location tracker is data gathering activity (e.g. extra-solution activity). The step of sending a notification is data transmission functionality. 
In reference to claims 14, 16,19 and 22-25, the sensors are considered generic computer components performing sending and receiving functions. For instance, sending an information request can be interpreted as merely asking the sensor for stored information. There is no indication that the request sends instructions to control the sensor. Note claims 15 and 17 recites receiving equipment location information from a generically recited location sensor which is data gathering activity. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor and a device) are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of obtaining, receiving, updating and sending data gathering steps (receiving and sending) and considered extra-solution activity. Under Step 2B these steps are determined to be well-understood, routine, conventional activity in the field. The Specification describes a generic computer processor (see ¶0043). The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component (Spec see ¶0043), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log, Ultramercial, 772 F.3d at 715, are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Sitarski (US5,237,497) discloses an operator collects information from various sources related to customer demand, inventories at various stages of manufacturing and distribution processing rates, machine and labor availability and supplier capabilities.
Willet (US2018/0108075) discloses equipment vendors input company information in a vendor app and the vendor receives notification of a match between customer request and vendor inventory.
Stephenson (US2016/0110788) discloses determining/identifying whether to lease equipment from a vendor  or to relocate consumer-owned and/or operated commodities/items and/or employees /personnel, the bid/response tool may be configured to compare one or more bids/responses submitted by one or more vendors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RENAE FEACHER/Primary Examiner, Art Unit 3683